DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 11/11/2020.
Claim(s) 1-10 is/are pending in this Office Action.
Claims 4-9 are amended. 
Priority




Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP 2018-093665, filed 5/15/2018.
Acknowledgment is made of applicant's indication of National Stage entry from PCT application PCT/JP2019/018918, filed 5/13/2019.
	Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 11/11/2020 is/are being considered by the examiner. 
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
The limitation “the terminal device includes wireless communicator” does not make sense and appears to be missing an “a” before “wireless communicator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim(s) 1-8, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the broadest reasonable interpretation of the phrase “using at least either one of a first positioning method using first positioning signals transmitted from a plurality of satellites included in a global positioning system or at least one second positioning method different from the first positioning method according to the positioning method setting instruction” is indefinite, because the scope of the phrase “using at least either one” implies that only one of the first or second positioning methods is required to read on the claim; however, the phrase “one second positioning method different from the first positioning method according to the positioning method setting instruction” is confusing in so far as only a single method is needed to meet the phrase “using at least either one” and as such it is unclear how the first positioning method forms a limitation relative to the second limitation (i.e. if the second positioning method is used as the "at least either one" phrase then it is vague and ambiguous as to what, if anything, is required of the first positioning method in order to read on the claim).
Regarding claim 3, it is unclear whether the “a positioning method” in line 6 is the “a positioning method” in claim 2, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a positioning method” to be “the positioning method”, instead.  
Regarding claim 4, it is unclear whether the “a positioning method” in lines 3-4 is the “a positioning method” in claim 2, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a positioning method” to be “the positioning method”, instead.  
Regarding claim 6, it is unclear whether the “a positioning method” in line 9 is the “a positioning method” in claim 2 or that of claim 3, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a positioning method” to be “the positioning method”, instead.	
Regarding claim 10, the broadest reasonable interpretation of the phrase “using at least either one of a first positioning method using first positioning signals transmitted from a plurality of satellites included in a global positioning system or at least one second positioning method different from the first positioning method according to the positioning method setting instruction” is indefinite, because the scope of the phrase “using at least either one” implies that only one of the first or second positioning methods is required to read on the claim; however, the phrase “one second positioning method different from the first positioning method according to the positioning method setting instruction” is confusing in so far as only a single method is needed to meet the phrase “using at least either one” and as such it is unclear how the first positioning method forms a limitation relative to the second limitation (i.e. if the second positioning method is used as the "at least either one" phrase then it is vague and ambiguous as to what, if anything, is required of the first positioning method in order to read on the claim).
Claims 2, 5, 7-8 are rejected due to their dependency on a rejected base claim.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 7, 376, 430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the instant claim. Specifically, the “controlling node” of the reference claim corresponds to the “server device” of the instant claim, where “said controlling node is a location server” (reference claim 9) which “is arranged to: transmit …a first control message to said mobile terminal” and “select one of said position methods” (claim 2, reference patent), where the “position methods” comprise “a plurality of positioning methods” (reference patent, claim 1). Further, the “mobile terminal” of the reference claim corresponds to the “terminal device” of the instant claim, where the “mobile terminal” is “capable of performing a plurality of positioning methods” (reference patent, claim 1). Given the interpretation of claim 1 and indefiniteness as discussed in the 35 USC 112 section of this Office action, reference claim 9 anticipates instant claim 1, as the “mobile terminal” of the reference claim is configured to measure its position using at least one positioning method. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 7, 376, 430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the instant claim. Specifically, the “mobile terminal” of the reference claim corresponds to the “terminal device” of the instant claim, where the method of the reference claim comprises “transmitting, from said controlling node, a control message that specifies the requested accuracy of location information” and “receiving, at said mobile terminal, said control message” which corresponds to the “transmitting” step of the instant claim. Further, the method of the reference claim comprises “selecting, at said mobile terminal, one of said positioning methods…and performing the selected method to produce measurement data” which corresponds to the “measuring” step of the instant claim. Given the interpretation of claim 10 and indefiniteness as discussed in the 35 USC 112 section of this Office action, reference claim 25 anticipates instant claim 10, as the “mobile terminal” of the reference claim is configured to measure its position using at least one positioning method.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Regarding claim 1-8, the claims recite a positioning system and thus, are a machine. Therefore, claims 1-8 are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A positioning system comprising: 
a server device configured to transmit a positioning method setting instruction for specifying a positioning method based on a position of a terminal device to the terminal device: and 
a terminal device configured to measure a position of the terminal device by using at least either one of a first positioning method using first positioning signals transmitted from a plurality of satellites included in a global positioning system or at least one second positioning method different from the first positioning method according to the positioning method setting instruction.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, “transmit” and “measures” in the contexts of this claim encompass a user deciding/selecting an instruction, and evaluating their position based on that instruction. Accordingly, the claim recites at least seven abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A positioning system comprising: 
a server device configured to transmit a positioning method setting instruction for specifying a positioning method based on a position of a terminal device to the terminal device: and 
a terminal device configured to measure a position of the terminal device by using at least either one of a first positioning method using first positioning signals transmitted from a plurality of satellites included in a global positioning system or at least one second positioning method different from the first positioning method according to the positioning method setting instruction.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “a server device configured to” and “terminal device configured to”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the server device and terminal device are recited at a high level of generality (i.e. as a general means of gathering medical data for use in the confirming step), and the claimed “transmits…to the terminal device” and measure a position…”  amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “server device configured to” and “terminal device configured to”, the examiner submits that these limitations are insignificant extra-solution activities. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “a server device configured to transmit…to the terminal device” is well-understood, routine, and conventional activity because the specification does not provide any indication that the server device is anything other than a conventional server (para. 0036). The additional limitation of the “terminal device” is well-understood, routine, and conventional activity because the specification does not provide any indication that the terminal device is anything other than a conventional terminal (para. 0026).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claim(s) 2-8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Regarding independent claim 9, the claims recite a terminal device and thus, are an apparatus. Therefore, claim 9 is within at least one of the four statutory categories. Independent claim 9 recites the same components and steps as indicated above with respect to claim 1, and thus is not patent eligible for the same reasons as discussed above with regard to claim 1.
Regarding independent claim 10, the claims recite a positioning method and thus, are a process. Therefore, claim 10 is within at least one of the four statutory categories. Independent claim 10 recites the same components and steps as indicated above with respect to claim 1, and thus is not patent eligible for the same reasons as discussed above with regard to claim 1.
Therefore, claim(s) 1-10 are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (CN 102802225 A), hereafter referred to as Meng.
Regarding claim 10, as far as it is definite, Meng teaches a positioning method comprising: 
transmitting a positioning method setting instruction (“The invention relates to an indoor and outdoor seamless positioning switching method”, para. 0002) for specifying a positioning method based on a position (“indoor RSS fingerprint should be established first, that is, the RSS value vector S(i) should be measured at some known reference points”, para. 0005) of a terminal device (“user machine”, para. 0009) to the terminal device; and 
measuring a position of the terminal device by using at least either one of a first positioning method (“Step 3, perform GNSS positioning service for the user, and perform step 31”, para. 0028) using first positioning signals transmitted from a plurality of satellites included in a global positioning system (“Global Navigation Satellite System (GNSS)”, para. 0004) or at least one second positioning method (“Step 2, perform WLAN location service for the user, and perform step 21”, para. 0023, “various wireless network systems, such as WLAN, Bluetooth or ZigBee”, para. 0004) different from the first positioning method according to the positioning method setting instruction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (CN 102802225 A) in view of Lee et al. (US 20170048668 A1), hereafter referred to as Lee.
Regarding claim 1, as far as it is definite, Meng teaches a positioning system comprising: 
a device (“positioning switching system”, para. 0020) configured to transmit a positioning method setting instruction (“The invention relates to an indoor and outdoor seamless positioning switching method”, para. 0002) for specifying a positioning method based on a position (“indoor RSS fingerprint should be established first, that is, the RSS value vector S(i) should be measured at some known reference points”, para. 0005) of a terminal device (“user machine”, para. 0009) to the terminal device; and 
a terminal device (“user machine”, para. 0009) configured to measure a position of the terminal device by using at least either one of a first positioning method (“Step 3, perform GNSS positioning service for the user, and perform step 31”, para. 0028) using first positioning signals transmitted from a plurality of satellites included in a global positioning system (“Global Navigation Satellite System (GNSS)”, para. 0004) or at least one second positioning method (“Step 2, perform WLAN location service for the user, and perform step 21”, para. 0023, “various wireless network systems, such as WLAN, Bluetooth or ZigBee”, para. 0004) different from the first positioning method according to the positioning method setting instruction.
Meng does not explicitly teach a server device, but instead teaches a “system” (para. 0020). While one of ordinary skill in the art would recognize that the features of Meng above would be performed by some sort of computing device comprised by the system, Lee is relied upon to show a server device configured to transmit signals to a terminal device was known before the effective filing date. 
See, Lee teaches a method and apparatus for providing location information, comprising:
a server device (“external electronic device”, para. 0106, see also “AP”, para. 0059 and Fig. 6) configured to transmit instruction to a terminal device (“communication interface 170 may set up communication between the electronic device 101 and an external electronic device (e.g., a first external electronic device 102, a second external electronic device 104, or a server 106)”, para. 0106, “The other electronic device (e.g., external electronic devices 102 and 104 or server 106) may execute the requested functions or additional functions and transfer a result of the execution to the electronic device 101. The electronic device 101 may provide a requested function or service by processing the received result as it is or additionally”, para. 0058).
All the components are known in Meng and in Lee. Meng teaches all the limitations but for the structure of the server. Lee teaches a server configured to transmit instruction to a terminal device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Meng with the teachings of Lee such that the invention of Meng comprises a server to communicate with the terminal device. The motivation for doing so would be to provide communication between the terminal device and the server and such that the terminal device would not need to perform all computing, as taught by Lee (para. 0058-0059). 

Regarding claim 2, as far as it is definite, Meng further teaches wherein the server device 
includes a database (“database”, para. 0007) that stores a positioning method linked to a position (“reference points”, para. 0007) in a positioning target region (“ "Enter" switch area and "Go out" switch area ”, para. 0034), selects (“seamless switching”, para. 0035, see also “step 34”) a positioning method related to the position of the terminal device from the database, and transmits, to the terminal device, the positioning method setting instruction for specifying the selected positioning method to the terminal device (“The RSS vectors of all reference points can be recorded into a database C, that is, the fingerprint map, where N is the number of reference points”, para. 0007, “"Enter" switch area and "Go out" switch area are set by RSS fingerprint map”, para. 0034, “The present invention can realize seamless positioning switching between indoor and outdoor, and can meet the requirement of modern wireless communication for seamless positioning switching indoor and outdoor”, para. 0035).

Regarding claim 3, as far as it is definite, Meng further teaches wherein the terminal device 
transmits a primary positioning result including the position of the terminal device to the server device (“Step 1: Determine whether the user is in an outdoor environment”, para. 0022), and 
the server device 
receives the primary positioning result, selects a positioning method related to the position of the terminal device included in the received primary positioning result from the database, and transmits the positioning method setting instruction for specifying the selected positioning method to the terminal device (“Step 2, perform WLAN location service for the user, and perform step 21”, para. 0023 or alternatively “Step 3, perform GNSS positioning service for the user, and perform step 31”, para. 0028).

Regarding claim 4, as far as it is definite, Meng further teaches wherein the server device acquires the position of the terminal device via a network (see “various network systems”, para. 0004), selects a positioning method related to the acquired position of the terminal device from the database, and transmits the positioning method setting instruction for specifying the selected positioning method to the terminal device (Lee also teaches “the electronic device may receive sensing data from a sensor module outside the electronic device through a network”, para. 0145, and “the AP determines that it is impossible to obtain location information through the GPS module and drives a network-based location information providing module under the control of the AP to obtain location information”, para. 0154).

Regarding claim 5, as far as it is definite, Meng further teaches wherein the server device 
transmits coordinates (“reference points”, para. 0059) that define a positioning region (“ "going out" handover area”, para. 0021 or alternatively “ "going out" switching area”, para. 0029) linked to a positioning method, to the terminal device, as including the coordinates in the positioning method setting instruction (“Step 21: According to the WLAN positioning result, determine whether the user is in the preset proximity range of the "going out" handover area”, para. 0021 or alternatively “Step 31: According to the GNSS positioning result, determine whether the user is in the preset proximity range of the "going out" switching area”, para. 0029, “ "Enter" switch area and "Go out" switch area are set by RSS fingerprint map”, para. 0054, “The process of building an RSS fingerprint is as follows, that is, a vector of RSS values S(i) is measured at some reference points whose locations are known”, para. 0059), and the 
terminal device 
sets a positioning method based on a specific positioning region defined by the coordinates included in the positioning method setting instruction and the position of the terminal device (“When it is found that the user needs to switch services based on the user's location, speed and other information, it is divided into two cases. When the Euclidean distance from the fingerprint image is greater than the threshold, the outdoor positioning service is maintained, and when the Euclidean distance is less than the threshold, the indoor positioning service result is used”, para. 0054, as discussed in the combination of Meng and Lee, Meng teaches all of the limitations of claim 1, but for the server and thus Lee is relied upon to teach this structure, since Meng teaches all of the function of the terminal device as recited in claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date that the server of Lee would be capable of preforming the instructions as recited in claim 5).

Regarding claim 6, as far as it is definite, Lee further teaches wherein the server device includes 
at least one memory (“memory”, para. 0059) storing instructions (“instructions”, para. 0101) (“processor 120 may include an AP as a main processor, which is a high-power processor that includes a high-performance CPU performing user interfaces (UIs) and complicated computations and a high-capability memory…AP may be included in the server 106 and may be supported for at least one operation implemented on the AP from the server 106”, para. 0059, “According to an embodiment of the present disclosure, at least a part of the device (e.g., modules or their functions) or method (e.g., operations) may be implemented as instructions stored in a computer-readable storage medium e.g., in the form of a program module. The instructions, when executed by a processor (e.g., the processor 120), may enable the processor to carry out a corresponding function. The computer-readable storage medium may be e.g., the memory 130”, para. 0101); and 
at least one processor (“main processor”, para. 0059) connected to the at least one memory and configured to execute the instructions to 
receive the primary positioning result from the terminal device, 
select, by referring to the database, a positioning method of the terminal device related to the position of the terminal device included in the received primary positioning result, and 
transmit the positioning method setting instruction for specifying the selected positioning method to the terminal device (as discussed in the combination of Meng and Lee, Meng teaches all of the limitations of claim 1, but for the server and thus Lee is relied upon to teach this structure, since Meng teaches all of the function of the terminal device as recited in claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date that the server of Lee would be capable of preforming the instructions as recited in claim 6).

Regarding claim 7, as far as it is definite, Meng further teaches wherein the terminal device includes wireless communication means wireless communicator that is wirelessly (“various wireless network systems”, para. 0004) connectable to a network connected to the server device (Lee also teaches “the communication interface 170 may be connected with the network 162 through wireless or wired communication to communicate with the external electronic device”, para. 0056, see also Fig. 1).

Regarding claim 8, as far as it is definite, Meng further teaches: 
a beacon (“wireless access nodes”, para. 0020) that transmits the positioning method setting instruction for specifying a positioning method in a specific region (“It is implemented based on an indoor and outdoor seamless positioning switching system, the system includes a receiver and N wireless access nodes; the N wireless access nodes are evenly distributed indoors, and the receiver receives data from the N wireless access nodes. Observation vector of RSS values; N is a positive integer”, para. 0020), wherein 
the terminal device 
receives the positioning method setting instruction from the beacon and outputs a positioning result by a positioning method according to the positioning method setting instruction (“In the present invention, the receiver can judge whether the user is approaching the handover area and whether the handover operation is required through the known information such as the signal strength of the indoor node, the user's position and speed”, para. 0063, “During the handover process, the receiver always monitors the RSS value of the surrounding indoor positioning nodes”, para. 0069).

Regarding claim 9, Meng teaches a terminal device (“user machine”, para. 0009) configured to: 
receive first positioning signals transmitted from a plurality of satellites included in a global positioning system (“Global Navigation Satellite System (GNSS)”, para. 0004) (“Step 22: Start the GNSS signal to detect the user, and calculate the Euclidean distance between the user and the "going out" switching area, and execute step 23”, para. 0025); 
measure a position of the terminal device by a first positioning method using the first positioning signal (“Step 3, perform GNSS positioning service for the user, and perform step 31”, para. 0028); 
measure the position of the terminal device by at least one second positioning method (“various wireless network systems, such as WLAN, Bluetooth or ZigBee”, para. 0004) different from the first positioning method (“Step 2, perform WLAN location service for the user, and perform step 21”, para. 0023); 
transmit a primary positioning result (“services provided by the two positioning systems”, para. 0057) including the position of the terminal device to a device (“positioning switching system”, para. 0020) (“It is implemented based on an indoor and outdoor seamless positioning switching system, the system includes a receiver and N wireless access nodes; the N wireless access nodes are evenly distributed indoors, and the receiver receives data from the N wireless access nodes”, para. 0040, “In order to achieve seamless switching between indoor and outdoor positioning services, there must be a certain overlap between indoor node signals and outdoor GNSS signals, that is, within a certain period of time, the receiver can obtain the services provided by the two positioning systems at the same time”, para. 0057);  
receive a positioning method setting instruction (“maintain the WLAN”, para. 0027, or alternatively “maintain the GNSS”, para. 0033) according to the primary positioning result from the server device (“In the present invention, the receiver can judge whether the user is approaching the handover area and whether the handover operation is required through the known information such as the signal strength of the indoor node”, para. 0063, “Step 21: According to the WLAN positioning result, determine whether the user is in the preset proximity range of the "going out" handover area”, para. 0024, “Step 31: According to the GNSS positioning result, determine whether the user is in the preset proximity range of the "going out" switching area”, para. 0039);
select a positioning result (“Start the GNSS”, para. 0025, or alternatively “search for WLAN”, para. 0029) measured by a positioning method based on the received positioning method setting instruction (“Step 22: Start the GNSS signal to detect the user, and calculate the Euclidean distance between the user and the "going out" switching area, and execute step 23”, para. 0025, “Step 32: Search for WLAN signals for the user according to the fingerprint map of the "door entry" switching area”, para. 0030); and
output the selected positioning result (“Step 24: Maintain the WLAN service for the user, and return to step 22 while maintaining the WLAN service for the user”, para. 0027, “Step 35: Maintain the GNSS positioning service for the user, and return to step 34 while maintaining the GNSS service for the user”, para. 0033).
Meng does not explicitly teach wherein the terminal device comprises:
at least one memory storing instructions; and 
at least one processor connected to the at least one memory and configured to execute the instructions, but instead teaches a “user machine” (para. 0009) is abled to be controlled (para. 0076).
Further, Meng does not explicitly teach wherein the primary positioning result is transmitted to a server device, but instead teaches it is transmitted to “system” (para. 0020).
While one of ordinary skill in the art would recognize that the “user machine” of Meng would comprise such computing components and that the “system” of Meng could be some kind of server device, Lee is relied upon to show a terminal device and a server device as claimed were known before the effective filing date.
See, Lee teaches a method and apparatus for providing location information, comprising:
a terminal device (“electronic device 101”, Fig. 1) comprising:
at least one memory (“memory 130”, Fig. 1) storing instructions (“At least a part of the program module 310 may include e.g., a module, program, routine, set of instructions, process, and the like for performing one or more functions”, para. 0098, see “the program module 310 (e.g., the program 140) [of Fig. 1]”, para. 0083); and 
at least one processor (“processor 120”, Fig. 1) connected to the at least one memory and configured to execute the instructions to:
transmit instruction to a server device (“external electronic device”, para. 0106, see also “AP”, para. 0059 and Fig. 6, “communication interface 170 may set up communication between the electronic device 101 and an external electronic device (e.g., a first external electronic device 102, a second external electronic device 104, or a server 106)”, para. 0106).
All the components are known in Meng and in Lee. Meng teaches all the limitations but for the structure of the terminal device and the server. Lee teaches a server configured to transmit instruction to a terminal device, said terminal device comprising a processor, memory, and instructions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Meng with the teachings of Lee such that the invention of Meng comprises a server to communicate with the terminal device and the structure of the terminal device, as taught by Lee (Fig. 1 and Fig. 3). The motivation for doing so would be to provide hardware and software components to allow communication between the terminal device and the server and such that the terminal device would not need to perform all computing, as taught by Lee (para. 0058-0059). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666